

115 HR 6125 IH: To rename a waterway in the State of New York as the “Joseph Sanford Jr. Channel”.
U.S. House of Representatives
2018-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6125IN THE HOUSE OF REPRESENTATIVESJune 15, 2018Mr. Meeks introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo rename a waterway in the State of New York as the Joseph Sanford Jr. Channel.
	
		1.Joseph Sanford Jr. Channel
 (a)In generalThe waterway in the State of New York designated as the Negro Bar Channel shall be known and redesignated as the Joseph Sanford Jr. Channel. (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the waterway referred to in subsection (a) shall be deemed to be a reference to the Joseph Sanford Jr. Channel.
			